Callahan, J. P. (dissenting).
While I agree that Supreme Court erred in equitably reducing State Insurance Fund’s lien in its entirety, the courts are not limited to a strict mathematical reduction. In my view, some allocation should be made for an equitable apportionment. The determination of what constitutes equitable apportionment of costs has been left to the courts (Matter of Kelly v State Ins. Fund, 60 NY2d 131, 138). In amending Workers’ Compensation Law § 29 (1) to provide for allocation of litigation costs between the employee and the carrier, the Legislature purposely adopted the equitable apportionment concept to avoid " 'rigid statutory formulas’ ” and to implement a " 'practical and flexible’ ” approach towards ensuring a compensation carrier assumes its fair share of the costs of litigation (Matter of Kelly v State Ins. Fund, supra, at 138). Thus, this matter should be remitted to Supreme Court for an equitable apportionment pursuant to the principles enunciated in Matter of Kelly v State Ins. Fund (supra). (Appeal from order of Supreme Court, Monroe County, Pat-low, J.—workers’ compensation lien.) Present—Callahan, J. P., Denman, Pine, Balio and Davis, JJ. [See, 143 Misc 2d 627.]